      Case 5:18-cv-00701-TJM-ML Document 54 Filed 08/25/20 Page 1 of 9




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

KYLE ENDEMANN,

                           Plaintiff,
        v.                                                          5:18-cv-00701

LIBERTY INSURANCE CORP.,

                      Defendant.
_________________________________________

THOMAS J. McAVOY,
Senior United States District Judge



                                    DECISION & ORDER

I.      INTRODUCTION

        Plaintiff Kyle Endemann commenced this action seeking to recover damages based

upon Defendant Liberty Insurance Corporation’s (“Liberty” or “Defendant”) alleged failure to

pay Plaintiff’s property insurance claim under his homeowners insurance policy. The Court

previously granted in part Defendant’s Rule12(b)(6) motion directed to Plaintiff’s Amended

Complaint. See Dkt. No. 21. The Court presumes familiarity with this decision. Defendant

now brings a Rule12(b)(6) motion directed to Plaintiff's Second Amended Complaint. See

Dkt. No. 40. Plaintiff opposes the motion and brings a cross-motion asking the Court to

reconsider its decisions dismissing the breach of contract claim contained in the Amended

Complaint. See Dkt. No. 46. Defendant opposes the cross-motion. See Dkt. No. 49.

II.     BACKGROUND

        The Amended Complaint alleged four causes of action: 1. Declaratory Judgment;

                                              1
    Case 5:18-cv-00701-TJM-ML Document 54 Filed 08/25/20 Page 2 of 9




2. Breach of Contract; 3. Breach of the Covenant of Good Faith and Fair Dealing; and 4.

Violation of New York General Business Law § 349 (“GBL § 349"). Plaintiff sought

extra-contractual damages, including punitive and consequential damages, and an award of

attorneys’ fees.

       The Court dismissed the breach of contract claim on the grounds that it was barred

by the applicable 2-year contractual suit limitations. In doing so, the Court rejected

Plaintiff’s arguments for the application of waiver and estoppel to the suit-limitations

defense. The Court dismissed the declaratory judgment claim as duplicative of the breach

of contract claim and, therefore, barred by the applicable suit limitations. The Court also

dismissed the claim for punitive damages.

       The Court did not address the suit-limitations defense to the remaining claims

because the parties did not present argument related thereto. The Court did find, however,

that the Amended Complaint presented substantively plausible claims alleging the breach of

the covenant of good faith and fair dealing, and a violation of GBL § 349. 1 The Court also

found that Plaintiff might be entitled to consequential damages if he prevails on his good

faith and fair dealing claim, and might be entitled to attorneys’ fees if he prevails on this

claim and/or the GBL § 349 claim.

       By stipulation, the parties agreed to Plaintiff’s filing of a Second Amended




         1
           As to the good faith and fair dealing claim, the Court allowed it to stand because it alleged different
 conduct than the breach of contract claim and because Plaintiff was potentially entitled to different relief than
 the breach of contract claim if he prevailed. As to the GBL § 349 claim, the Court found that Plaintiff's
 allegations, accepted as true, plausibly indicated that Defendant entered into contractual relationships with
 customers nationwide and engaged in practices similar to that alleged here, thereby harming the public and
 satisfying the “consumer-oriented conduct” requirement of a GBL § 349 claim.

                                                        2
       Case 5:18-cv-00701-TJM-ML Document 54 Filed 08/25/20 Page 3 of 9




Complaint.2 The Second Amended Complaint is substantively identical to the Amended

Complaint, with Plaintiff adding a demand for a jury trial.

III.     DISCUSSION

         a. Good Faith and Fair Dealing Claim

                1. 2-Year Contractual Suit Limitations

         Defendant argues that the good faith and fair dealing claim must be dismissed as

having been brought beyond the 2-year contractual suit limitations. Defendant contends

that this claim has the same time limitation as the breach of contract claim, and therefore

must be dismissed for the reasons articulated by the Court in its previous decision

addressed the breach of contract claim. This argument implicates Plaintiff’s basis for

reconsideration. The Court interprets Plaintiff's argument as asserting, inter alia, that within

the limitations period Defendant began a course of conduct that lulled Plaintiff to sitting on

his rights and refraining from commencing a timely action.

         “Defendant has the initial burden of establishing that the limitations period in the

Policy expired prior to the commencement of the action.” Dkt. No. 21 at 9 (citing N. Am.

Foreign Trading Corp. v. Mitsui Sumitomo Ins. USA, Inc., 477 F. Supp. 2d 576, 582

(S.D.N.Y. 2006)(citations omitted)). “‘Once the defendant has met its burden, the plaintiff

has the burden ‘to aver evidentiary facts establishing that the case at hand falls within an

exception to the limitations period,’ such as waiver or estoppel.’” Id. (quoting N. Am. Foreign

Trading Corp., 477 F. Supp. 2d at 582, in turn quoting Neary v. Nationwide Mut. Fire Ins.



          2
           The stipulation indicates that Plaintiff agreed that the claims dismissed by the Court in the March 25,
  2019 Decision & Order were included in the Second Amended Complaint to preserve Plaintiff's right to appeal
  that decision.

                                                        3
    Case 5:18-cv-00701-TJM-ML Document 54 Filed 08/25/20 Page 4 of 9




Co., 791 N.Y.S.2d 840, 840 (N.Y. App. Div. 2005)). “Under the principles of estoppel, an

insurer, though in fact not obligated to provide coverage, may be precluded from denying

coverage upon proof that the insurer ‘by its conduct, otherwise lulled [the insured] into

sleeping on its rights under the insurance contract.’” Provencal, LLC v. Tower Ins. Co. of

New York, 138 A.D.3d 732, 734 (N.Y. App. Div. 2016)(quoting Gilbert Frank Corp. v Federal

Ins. Co., 70 N.Y. 2d 966, 968 (N.Y. 1988)). New York courts recognize that equitable

estoppel, and waiver and estoppel, raise fact-specific issues that are generally determined

following the dismissal stage. See Fundamental Portfolio Advisors, Inc. v. Tocqueville Asset

Mgmt., L.P., 7 N.Y.3d 96, 99, 850 N.E.2d 653 (N.Y. 2006) (“Because there are questions of

fact that must be resolved before application of waiver and estoppel may be determined, we

conclude that defendants are not entitled to summary judgment.”); Armstrong v. United

Frontier Mut. Ins. Co., 181 A.D.3d 1332, 1335–36, 121 N.Y.S.3d 488, 493 (N.Y. App. Div.

2020)(“We agree with plaintiff that, regardless of whether she submitted the proof of loss

form, as she contends, there are triable issues of fact whether defendant waived or is

estopped from asserting the policy provision requiring the submission of a proof of loss as a

basis for denying plaintiff's claim. As a preliminary matter, we reject defendant's contention

that plaintiff failed to plead facts supporting her waiver and estoppel contentions.”)(citation

omitted); Cianciullo-Birch v. Champlain Ctr. N. LLC, 50 Misc. 3d 1220(A), 36 N.Y.S.3d 46

(N.Y. Sup. Ct. 2016)(“Whether estoppel applies in a particular case is ordinarily—as it is

here—a question of fact for trial.”); Zappie v. Perry, 58 Misc. 3d 1219(A), 93 N.Y.S.3d 628

(N.Y. Sup. Ct. 2016)(“This Court recognized that the question of whether a defendant

should be equitably estopped is generally a question of fact that requires a hearing . . . .”),



                                                4
    Case 5:18-cv-00701-TJM-ML Document 54 Filed 08/25/20 Page 5 of 9




aff'd, 158 A.D.3d 1063, 67 N.Y.S.3d 885 (N.Y. App. Div. 2018); see, e.g., MP v. Davidsohn,

169 A.D.3d 788, 791, 93 N.Y.S.3d 683, 686 (N.Y. App. Div. 2019)(“Finally, contrary to the

plaintiffs' contention, the doctrine of equitable estoppel was unavailable to toll the statute of

limitations, since in response to the defendant's prima facie showing that the time within

which to sue had expired, the plaintiffs failed to raise a question of fact as to whether any

action or representation by the defendant induced them to forego the timely

commencement of an action to enforce their rights.”)(citations omitted).

        As the Court previously stated, New York law provides that the conduct that

purportedly mislead or lulled a plaintiff into failing to bring a timely action must have

occurred within the limitations period. Dkt. No. 21 at 16 (citing N. Am. Foreign Trading

Corp., 477 F. Supp. 2d at 582 (citation omitted)). This makes sense from an equitable

standpoint because it would be unreasonable to find that conduct occurring wholly after the

limitation period ended could have induced a plaintiff to sleep on his or her rights in

commencing a timely suit. See Gilbert Frank Corp., 70 N.Y.2d at 968 (“Indeed, since the

conduct complained of occurred subsequent to expiration of the limitations period, plaintiff

could not have relied on that conduct in failing to timely commence its action.”). However,

New York courts have also recognized that a defendant’s course of conduct can warrant the

application of estoppel to a limitations defense. See Plon Realty Corp. v. Travelers Ins. Co.,

533 F. Supp. 2d 391, 395 (S.D.N.Y. 2008)(“Only if a carrier engages in a course of conduct

which lulls the policy holder into inactivity in the belief that its claim will be paid, or where the

insured is induced by fraud or misrepresentation to refrain from commencing a timely

action, will the carrier be estopped from asserting the statute of limitations



                                                  5
    Case 5:18-cv-00701-TJM-ML Document 54 Filed 08/25/20 Page 6 of 9




defense.”)(citations omitted); see, e.g., Maniello v. State Farm Fire & Cas. Co., No.

16-CV-1598 (NG)(LB), 2017 WL 496069, at *3 (E.D.N.Y. Feb. 6, 2017) (“Equitable estoppel

is appropriate in the insurance context if ‘a carrier engages in a course of conduct which

lulls the policy holder into inactivity in the belief that its claim will be paid, or where the

insured is induced by fraud or misrepresentation to refrain from commencing a timely

action.’”)(quoting Plon Realty Corp., 533 F. Supp.2d at 395). It stands to reason, and

makes sense from an equitable perspective, that this course of conduct could be such that

it commenced within the limitations period and continued thereafter, effectively lulling a

plaintiff into inaction during the limitations period. See, e.g., Zumpano v. Quinn, 6 N.Y.3d

666, 674 (N.Y. 2006)(“[T]his Court has held that equitable estoppel will apply where plaintiff

was induced by fraud, misrepresentations or deception to refrain from filing a timely action.

Moreover, the plaintiff must demonstrate reasonable reliance on the defendant's

misrepresentations. . . . It is . . . fundamental to the application of equitable estoppel for

plaintiffs to establish that subsequent and specific actions by defendants somehow kept

them from timely bringing suit.”)(interior quotation marks and citations omitted).

       While Plaintiff has pled facts that appear to be addressed to equitable estoppel of the

suit-limitations defense, he has also presented some evidence not contained in the

pleadings that arguably indicates that Defendant engaged in a course of conduct started

within the limitations period that lulled Plaintiff into believing that his property damage claim

was open and pending until Defendant sent its disclaimer letters. See Dkt. 46-3 at pp 8-10. 3



         3
            Defendant argues that these communications were related to the subrogation claim against
 Plaintiff's neighbor and were not related to his coverage under the policy. That issue can be resolved on a
 subsequent summary judgment motion or at trial.

                                                      6
    Case 5:18-cv-00701-TJM-ML Document 54 Filed 08/25/20 Page 7 of 9




Because the question of whether estoppel applies is a factual one that generally cannot be

determined on the pleadings, the Court will deny Defendant's motion to dismiss the good

faith and fair dealing claim on the basis of the suit-limitations defense and allow the parties

to engaged in discovery. Defendant can renew its suit-limitations defense on summary

judgment or at trial.

              2. Duplication of the Breach of Contract Claim

       Defendant argues that the good faith and fair dealing claim should be dismissed as

merely a duplication of the breach of contract claim. The Court addressed this issue in its

previous decision, and it stands by the conclusions reached there. See Dkt. No. 21 at 22-

25. Defendant’s motion to dismiss the good faith and fair dealing claim on this basis is

denied.

       b. Motion for Reconsideration

              1. Estoppel

       Although Plaintiff’s motion for reconsideration is untimely under Local Rule 7.1(g),

and Fed. R. Civ. P. 60(b) does not apply because the previous order was not a final

disposition of all matters in this case, see Major v. Lamanna, No. 9:18-CV-0418

(MAD/DEP), 2019 WL 2021280, at *3 (N.D.N.Y. May 8, 2019), the interests of justice and

judicial economy require that the reconsideration motion to be granted as to estoppel.

Failure to do so could result in inconsistent decisions in this case. According ly, Plaintiff’s

motion for reconsideration addressed to estoppel on the breach of contract claim is granted,

and the breach of contract claim is reinstated. Defendant can renew its suit-limitations

defense to this cause of action on summary judgment or at trial.



                                                7
    Case 5:18-cv-00701-TJM-ML Document 54 Filed 08/25/20 Page 8 of 9




              2. Waiver

       To the extent that Plaintiff argues that the Court should reconsider its decision on

whether Defendant waived the time-limitations defense by failing to specifically reference it

in its disclaimer letters, the motion is denied for the reasons stated in the Court’s previous

decision at pages 18-21.

       c. GBL § 349 Claim

              1. Statue of Limitations

       Defendant argues that the GBL §349 claim must be dismissed because it was

brought beyond the applicable three-year Statute of Limitations. Plaintiff counters that

application of equitable estoppel prohibits this conclusion at this stage. For the reasons

discussed above, the Court agrees with Plaintiff. Defendant’s motion on this ground is

denied.

              2. Failure to State a Claim

       Defendant argues that the GBL §349 claim must be dismissed because it is

essentially a private contract dispute not recognized under GBL § 349. The Court

addressed this issue in its previous decision, and it stands by the conclusions reached

there. See Dkt. No. 21 at 25-27. Defendant’s motion on this ground is denied.

       d. Consequential Damages and Attorneys’ Fees

       Defendant argues that Plaintiff is not entitled to consequential damages and

attorneys’ fees. The Court addressed these issues in its previous decision, and it stands

by the conclusions reached there. See Dkt. No. 21 at 27-29. Defendant’s motion on this

ground is denied.



                                               8
      Case 5:18-cv-00701-TJM-ML Document 54 Filed 08/25/20 Page 9 of 9




IV.     CONCLUSION

        For the reasons discussed above, Defendant's motion to dismiss (Dkt. No. 40) is

DENIED. Plaintiff's motion for reconsideration (Dkt. No. 46) is GRANTED in part and

denied in part. The motion is granted to the extent that the breach of contract claim is

REINSTATED, and denied otherwise.

Dated:August 25, 2020




                                              9
